Johnson, Chief Judge,
dissents, on the ground that the railroad company is not the sole and final judge of the reasonableness of its rules and regulations, prescribing the-mode and manner in which its employes shall perform their duties, and, in an action for damages for its negligence, can *236not excuse itself for such negligence by showing a failure by the employe to observe a rule which is, in fact, unreasonable and dangerous, where the employe has otherwise exercised ordinary care and prudence in the premises.
Scott, J., dissents, on the same ground.